Citation Nr: 0111192	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  97-10 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active military service from November 1967 
to November 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) from rating decisions by the Los 
Angeles Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

This case was last at the Board in July 1999, when it was 
remanded to the RO for specified further evidentiary 
development.  The Board observes in connection with this case 
that the U.S. Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order, and it imposes 
on VA a concomitant duty to ensure compliance with the terms 
of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the July 1999 remand, the Board directed the RO to obtain 
and incorporate into the claims file copies of all VA medical 
treatment records dating from the appellant's discharge from 
service in November 1969, in particular 1989 X-ray reports 
which reportedly showed arthritis in the low back, according 
to the appellant's testimony at his hearing (see July 1997 
transcript, p. 6).  

In response, the RO requested from the VA Outpatient Clinic 
on East Temple Street in Los Angeles copies of all VA 
outpatient records pertaining to the appellant dating from 
1989 to the present.  The VA facility responded that their 
medical records of the appellant dated back no earlier than 
August 13, 1990; copies of those records were sent to the RO 
and were incorporated into Volume II of the claims file.  

The Board must point out that the remand directed the RO to 
obtain copies of all of the appellant's VA medical records 
dating from 1969, not 1989.  In this connection, it is 
noteworthy that the report of VA orthopedic examination of 
the appellant dated September 14, 1970 makes reference to 
outpatient visits by the appellant to "this facility" on 
June 6, 9 and 12, 1970 for back complaints, and of x-ray 
studies dating from that time which reportedly revealed a 
mild compression fracture of T12.  These medical records are 
of the utmost relevance to the present appeal and are deemed 
to be of record (see Bell v. Derwinski, 2 Vet. App. 611 
(1992)) despite the fact that they are not currently 
contained within the claims file.  Obviously, a further 
search for these medical records must be made.  

In addition, although the issue certified on appeal was 
whether new and material evidence had been submitted to 
reopen the claim previously denied by unappealed rating 
action in November 1970, and although the Board directed the 
RO to first adjudicate this issue (see paragraph 3 of the 
July 1999 remand), the RO merely held that the "evidence 
does not warrant service connection for a low back disorder" 
(see supplemental statement of the case, issued in November 
2000).  On its face, this appears to be a denial on the 
merits of a reopened claim; however, a failure to address the 
threshold issue of new and material evidence is almost never 
harmless error.  Wakeford v. Brown, 8 Vet. app. 237 (1995); 
see also Barnett v. Brown, 8 Vet. App. 1 (1995) aff'd at 
83 F.3d 1380 (Fed. Cir. 1996).  The RO must therefore clarify 
for the Board the procedural posture of this claim.  

It is truly unfortunate that the appellant failed to report 
for the VA examinations scheduled for him in compliance with 
the Board's directives in the July 1999 remand.  He should 
notify the RO if he changes his mind and agrees to report for 
such examinations.  

Accordingly, this appeal is hereby remanded for the following 
further actions:  

1.  The RO should again attempt to secure 
for the claims file copies of all VA 
medical records pertaining to the 
appellant dating from 1969 to 1990, 
especially the June 1970 records and x-
ray studies mentioned by the VA 
orthopedic examiner in September 1970.  
The RO should search for these records at 
all VA facilities in the Los Angeles 
area, as well as any relevant repository 
of retired VA medical records.  The RO 
should document the results of their 
search in the claims file.  

2.  The RO should also review the claims 
file and consider whether the additional 
evidentiary development action required 
by the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) is necessary in 
this case.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA (to 
be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied, if 
applicable.  The RO should also refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000), as 
well as any other pertinent guidance 
provided more recently.  

3.  The RO should next readjudicate the 
present attempt to reopen this claim 
seeking service connection for a low back 
disability.  Only if it is found that new 
and material evidence has been submitted, 
should the RO adjudicate the reopened 
claim on its merits based upon a review 
of all of the evidence of record.  The RO 
should clearly specify the procedural 
posture of this claim.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant need take no further action until he is so 
informed, but he may furnish additional evidence and/or 
argument on the matter while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



